Gurney was properly served and brought within the jurisdiction of the trial court. It was not facially evident to the court from the summons and complaint that he was not the party intended to be sued. Once he was served with the process, he had a duty to speak and bring to the attention of the court that he was not the proper party. See Civ.R. 9(B), which requires a party to particularly state the circumstances giving rise to a claim of mistake; and, Buckeye Supply Co. v. Northeast DrillingCo. (1985), 24 Ohio App. 3d 134, 137, 29 OBR 206, 208,493 N.E.2d 964, 966, which states that a defendant cannot ignore judicial service.
Gurney chose to keep quiet. Silence under these circumstances not only disrupted the orderly administration of justice, but delayed and perhaps completely destroyed the Mansons' right to seek recovery. For instance, the action is now barred by the running of the statute of limitations; the correct party-defendant might be beyond the jurisdiction of the court; or, as was the case here, a default judgment might be entered against the wrong person. The summons and notice of the pending default judgment indeed gave Gurney notice of this third possibility and his need to contact the court with any reason why that judgment should not be entered against him.
Gurney was the victim of his own silence. He ignored the service and notice he received and, although he was wrongly named as the defendant, he did not disclose that his son, the proper party, bore his name, except that he is a "Jr." Gurney apparently believed that if he kept quiet, his son would avoid being sued. *Page 295 
Under the facts here, Gurney had a duty to speak. He did not, and, thus, it is appropriate that the default judgment be affirmed against him.